Exhibit 10.2

 

AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Amendment”) is
made as of September 13, 2013, by and among Prospect Global Resources, Inc., a
Delaware corporation (“Prospect”), American West Potash LLC, a Delaware limited
liability company (the “Company”), and The Karlsson Group, Inc., an Arizona
corporation (“Karlsson”), with respect to the following facts:

 

RECITALS

 

WHEREAS, Prospect, the Company, and Karlsson entered into that certain
Membership Interest Purchase Agreement dated as of May 30, 2012 (as amended from
time to time, the “Purchase Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Nevada corporation; Prospect; the
Company; Apache County Land and Ranch, LLC; and Karlsson entered into that
certain Third Extension Agreement dated as of the date hereof (the “Third
Extension Agreement”); and

 

WHEREAS, it is a condition to the effectiveness of the Third Extension Agreement
that Prospect, the Company, and Karlsson amend the Purchase Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.                                      Amendment.

 

a.                                      Amendment to Section 5.03.  Section 5.03
of the Purchase Agreement is hereby amended to read in its entirety as follows: 
“[Intentionally Deleted]”.

 

b.                                      Amendment to Section 5.06.  Section 5.06
of the Purchase Agreement is hereby amended by adding the following sentence at
the end thereof:  “Notwithstanding the foregoing, Seller and each of its
Affiliates and each of its and their Representatives may, in connection with
(A) Seller’s efforts to sell, assign or otherwise dispose of the Promissory
Note; (B) any restructuring of the indebtedness represented by the Promissory
Note and the Loan Documents (as defined in the Promissory Note); or (C) any
“assignment” (as defined in the Promissory Note), disclose any information
related to PGRX or any of its subsidiaries as Seller or its Affiliate or
Representative shall deem appropriate in its sole discretion; provided, however,
that prior to providing any non-public information regarding PGRX or any of its
subsidiaries, Seller shall obtain from the Person to which disclosure is to be
made an executed confidentiality agreement which shall provide that (i) such
Person agrees to be bound by the terms of this Section 5.06, and (ii) PGRX and
its subsidiaries are intended third party beneficiaries of such confidentiality
agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Miscellaneous.

 

a.                                      Reaffirmation of Representations and
Warranties.  Each of Prospect and the Company makes and reaffirms as of the date
hereof each of the representations and warranties set forth in Section 3.01 of
the Purchase Agreement.

 

b.                                      No Other Amendment.  Except as expressly
amended in this Amendment, all provisions of the Purchase Agreement shall remain
in full force and effect, and the parties thereto and hereto shall continue to
have all their rights and remedies under the Purchase Agreement.  In the event
of a conflict between the terms and provisions of this Amendment and the terms
and provisions of the Purchase Agreement, the provisions of this Amendment shall
govern.

 

c.                                       Relation to Purchase Agreement.  This
Amendment constitutes an integral part of the Purchase Agreement.  Upon the
effectiveness of this Amendment, each reference in the Purchase Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of like import referring to
the Purchase Agreement, shall mean and be a reference to the Purchase Agreement
as amended hereby.

 

d.                                      Successors and Assigns.  This Amendment
shall be binding on and shall inure to the benefit of the parties hereto and
their respective successors and assigns except as otherwise provided herein.

 

e.                                       Counterparts.  This Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

f.                                        Governing Law.  This Amendment shall
be governed by, and construed in accordance with, the laws of the State of
Arizona, without regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

3

--------------------------------------------------------------------------------